DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than 150 words and three paragraphs.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.



Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-14 and 16-20 and are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063783 A1 (Shim et al., hereinafter Shim) in view of  JP 10-200463 (hereinafter, Yoshida).
Regarding claim 1, Shim discloses an electronic device (Figs. 1-2, “portable terminal 100”) comprising: 
a first housing structure (Figs. 1-2, “sliding housings 101a”) including:
a first face oriented in a first direction (Figs. 1-2, the top surface that coincides with “display 111”),
a second face oriented in a second direction opposite the first direction (Figs. 1-2, the lower or back surface opposite to the “display 111”), and
a first side member at least partially surrounding a space between the first face and the second face (Figs. 1-2, please see the edges/walls around “sliding housings 101a”);
a second housing structure (Figs. 1-2, “sliding housings 101b”) including:
a third face oriented in a third direction (Figs. 1-2, the top surface that coincides with “display 111”),

a second side member at least partially surrounding a space between the third face and the fourth face (Figs. 1-2, please see the edges/walls around “sliding housings 101b”);
a hinge structure rotatably connecting the first housing structure and the second housing structure to each other (Figs 1-2, “hinge module 104”), the hinge structure configured to provide a folding axis that is a rotating center of the first housing structure and the second housing structure (Figs 2-3, “please see “sliding housings 101a” and “sliding housings 101b” rotating/folding in the direction of “hinge axes A1 and A2” to  reach a closed configuration);
a flexible display extending from the first face to the third face across the hinge structure (Figs. 1-2, “display 111”);
a hinge case (Fig. 1, “the hinge device is provided with a cover member 103”) disposed between the first housing structure (Figs. 1-2, “sliding housings 101a”) and the second housing structure (Figs. 1-2, “sliding housings 101a”) to accommodate the hinge structure therein to conceal or protect the hinge structure (Figs 1-2, “hinge module 104” is concealed and protected by “cover member 103”).
Shim does not specifically disclose
one or more first light-emitting elements disposed on an outer face of the hinge case,
wherein the electronic device is configured to transmit light emitted from the one or more first light-emitting elements to outside of the electronic device.
In related art concerning incoming call signaling lens structure of foldable portable communication device, Yoshida discloses one or more first light-emitting elements (Fig. 2, par. [0009],  line 21-25, “LED (light emitting diode) 15”) disposed on an outer face of the hinge case (Fig. 2 and par [0009], lines 18-25, “The incoming notification lens 14 forms a part of a hinge part 13…​The incoming notification lens 14 covers a light-emitting surface of the LED 15 by projecting an outer peripheral part at a coupling part with the second housing 12 in a concave shape, and can be a member such as a milky-white translucent plastic…”),
where the electronic device is configured to transmit light emitted from the one or more first light-emitting elements to outside of the electronic device (Fig. 2 and par. [0009], lines 18-27, “…the visible 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings about one or more first light-emitting elements disposed on an outer face of the hinge case, where the electronic device is configured to transmit light emitted from the one or more first light-emitting elements to outside of the electronic device with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that “As a result, when an incoming call is present in the folding portable communication device and the LED 15 emits light, the entire outer peripheral surface (display surface: design surface) of the incoming call notification lens 14 can be illuminated, and the user can visually confirm the incoming call by visual observation” (Yoshida, par [0009], lines 26-28).
Regarding claim 16, Shim  an electronic device (Figs. 1-2, “portable terminal 100”) comprising:
a first housing structure (Figs. 1-2, “sliding housings 101a”);
a second housing structure (Figs. 1-2, “sliding housings 101b”);
a hinge structure disposed between the first housing structure and the second housing structure (Figs 1-2, “hinge module 104”), the hinge structure being configured to couple the first housing structure and the second housing structure to be rotatable between first a position at which the first housing structure and the second housing structure are unfolded to be arranged side by side with respect to each other (Figs 1-2, “please see “sliding housings 101a” and “sliding housings 101b” rotating/folding in the direction of “hinge axes A1 and A2” to  reach an “open state” that corresponds to a corresponding to a “first position”) and a second position at which the first and second housing structures are folded to face each other (Figs 3-5, where in a “folded state”, inner faces of “sliding housings 101a” and “sliding housings 101b” face each other);
a flexible display extending from one face of the first housing structure to one face of the second housing structure across the hinge structure (Figs. 1-2, “display 111”);
a hinge case (Fig. 1, “the hinge device is provided with a cover member 103”) disposed between the first housing structure (Figs. 1-2, “sliding housings 101a”) and the second housing structure (Figs. 1-2, or protect the hinge structure (Figs 1-2, “hinge module 104” is concealed and protected by “cover member 103”);
Shim does not specifically disclose
one or more first light-emitting elements disposed on an outer face of the hinge case, and
an optical cover mounted on the outer face of the hinge case and including a translucent region formed in a region at least corresponding to the one or more first light-emitting elements,
where the one or more first light-emitting elements are configured to emit light to outside of the electronic device through the translucent region.
In related art concerning incoming call signaling lens structure of foldable portable communication device, Yoshida discloses one or more first light-emitting elements (Fig. 2, par. [0009],  line 21-25, “LED (light emitting diode) 15”) disposed on an outer face of the hinge case (Fig. 2 and par [0009], lines 18-25, “The incoming notification lens 14 forms a part of a hinge part 13…The incoming notification lens 14 covers a light-emitting surface of the LED 15 by projecting an outer peripheral part at a coupling part with the second housing 12 in a concave shape, and can be a member such as a milky-white translucent plastic…”), and
an optical cover mounted on the outer face of the hinge case (Fig. 2, par [0009], line 18, “notification lens 14”), and including a translucent region formed in a region at least corresponding to the one or more first light-emitting elements (Fig. 2, par. [0009], lines 24-25,  “The incoming notification lens 14…can be a member such as a milky-white translucent plastic…May be a synthetic resin, glass, or the like that allows visible light to pass therethrough”), where the one or more first light-emitting elements are configured to emit light to outside of the electronic device through the translucent region (Fig. 2, par. [0009], lines 25-28, “for example, so that the visible light made incident from the LED 15 is easily diffused… the entire outer peripheral surface (display surface: design surface) of the incoming call notification lens 14 can be illuminated…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings about one or more first light-emitting elements disposed on an outer face of the hinge case, and

where the one or more first light-emitting elements are configured to emit light to outside of the electronic device through the translucent region with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that “As a result, when an incoming call is present in the folding portable communication device and the LED 15 emits light, the entire outer peripheral surface (display surface: design surface) of the incoming call notification lens 14 can be illuminated, and the user can visually confirm the incoming call by visual observation” (Yoshida, par [0009], lines 26-28).
Regarding claim 2, Shim and Yoshida disclose all the limitations of claim 1. 
Shim does not specifically disclose comprising:
an optical cover mounted on the outer face of the hinge case, where the one or more first light-emitting elements are concealed by the optical cover.
Yoshida further discloses an optical cover mounted on the outer face of the hinge case (Fig. 2, par [0009], line 18, “notification lens 14”), where the one or more first light-emitting elements are concealed by the optical cover (Fig. 2; par. [0009], lines 23-24 and page 3, lines 8-10, “The incoming notification lens 14 covers a light-emitting surface of the LED 15…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings about  comprising:
an optical cover mounted on the outer face of the hinge case, where the one or more first light-emitting elements are concealed by the optical cover with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that by providing a protective cover for the LED’s and extra layer of protection would ensure a long durability of the LEDs as well as a means to diffuse the light of the LEDs to a larger surface. 
Regarding claim 3, Shim and Yoshida disclose all the limitations of claim 2. 
Shim does not specifically disclose
where the optical cover includes a translucent region, and

Yoshida further discloses where the optical cover includes a translucent region (Fig. 2, par. [0009], lines 24-25,  “The incoming notification lens 14…can be a member such as a milky-white translucent plastic…May be a synthetic resin, glass, or the like that allows visible light to pass therethrough”), and
where the translucent region is disposed to correspond to the one or more first light-emitting elements to transmit light emitted from the one or more first light-emitting elements to outside of the electronic device (Fig. 2, par. [0009], lines 25-28, “for example, so that the visible light made incident from the LED 15 is easily diffused… the entire outer peripheral surface (display surface: design surface) of the incoming call notification lens 14 can be illuminated…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where the optical cover includes a translucent region, and where the translucent region is disposed to correspond to the one or more first light-emitting elements to transmit light emitted from the one or more first light-emitting elements to outside of the electronic device with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that “As a result, when an incoming call is present in the folding portable communication device and the LED 15 emits light, the entire outer peripheral surface (display surface: design surface) of the incoming call notification lens 14 can be illuminated, and the user can visually confirm the incoming call by visual observation” (Yoshida, par [0009], lines 26-28).
Regarding claim 4, Shim and Yoshida disclose all the limitations of claim 3. Shim further discloses
where the first housing structure and the second housing structure are configured to rotate about the hinge structure between a first position at which the first housing structure and the second housing structure are unfolded to be arranged side by side with respect to each other (Figs 1-2, “please see “sliding housings 101a” and “sliding housings 101b” rotating/folding in the direction of “hinge axes A1 and A2” to  reach an “open state” that corresponds to a corresponding to a “first position”) and a second 
Shim does not specifically disclose where, at the second position, at least a portion of the translucent region is exposed to outside of the electronic device.
Yoshida further discloses where, at the second position, at least a portion of the translucent region is exposed to outside of the electronic device (Fig. 1, par. [0009], lines 14-16, “even if the first housing 11 and the second housing 12 are folded, any part of the hinge part 13, that is, any part of the incoming notification lens 14 can be always viewed from any direction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where, at the second position, at least a portion of the translucent region is exposed to outside of the electronic device with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that “As a result, when an incoming call is present in the folding portable communication device…the incoming call notification lens 14 can be illuminated, and the user can visually confirm the incoming call by visual observation” (Yoshida, page 2, lines 31-42).
Regarding claim 5, Shim and Yoshida disclose all the limitations of claim 4. 
Shim does not specifically disclose where at the first position, the translucent region is concealed by at least one of the first housing structure or the second housing structure.
Yoshida further discloses where at the first position (please see figures 2-3 and 5 where the “folding portable communication device” is in an open/unfolded position), the translucent region is concealed by at least one of the first housing structure or the second housing structure (please see figures 2-3 and 5, where at least an inner portion of the “call notification lens 14”  is cover by inner  portions of the “first housing 11” and “second housing 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where at the first position, the translucent region is concealed by at least one of the first housing structure or the second housing structure with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that “As a result, when in an open position, at least part of the translucent region is concealed by the side walls of 
Regarding claim 6, Shim and Yoshida disclose all the limitations of claim 3.
 Shim does not specifically disclose where the optical cover includes: an opaque layer; a translucent layer disposed on an inner face of the opaque layer, a portion of translucent layer being exposed to outside of the opaque layer; and a diffusion layer disposed on an inner face of the translucent layer and directly facing at least partially the one or more first light-emitting elements.
Yoshida further discloses where the optical cover includes:
an opaque layer (Fig. 2, par. [0009], lines 24-25,  “The incoming notification lens 14…can be a member such as a milky-white translucent plastic…May be a synthetic resin, glass, or the like that allows visible light to pass therethrough”, where “milky-white” reads on opaque);
a translucent layer disposed on an inner face of the opaque layer (The incoming notification lens 14…can be a member such as a milky-white translucent plastic…”, where arranging the optical cover in layers is a mere design consideration), a portion of translucent layer being exposed to outside of the opaque layer (“The incoming notification lens 14…can be a member such as a milky-white translucent plastic…May be a synthetic resin, glass, or the like that allows visible light to pass therethrough”); and
a diffusion layer disposed on an inner face of the translucent layer and directly facing at least partially the one or more first light-emitting elements (par. [0009], lines 23-25, “visible light made incident from the LED 15 is easily diffused.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where the optical cover includes: an opaque layer; a translucent layer disposed on an inner face of the opaque layer, a portion of translucent layer being exposed to outside of the opaque layer; and a diffusion layer disposed on an inner face of the translucent layer and directly facing at least partially the one or more first light-emitting elements with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that arranging opaque, translucent and diffusion layers would constitute an inventor’s choice that allow the predictable results of maximize the  propagation of light in a desired direction (external direction), as disclosed in the invention disclosed by Yoshida. 

Shim does not specifically disclose where, based on the hinge case being viewed from an outer face thereof, the one or more first light-emitting elements being mounted at each side of a portion in which the hinge structure is mounted.
	Yoshida further discloses where,  based on the hinge case being viewed from an outer face thereof (page 3, lines 1-3, “illumination…notifying lens 14 is seen from…” outside  by the user), the one or more first light-emitting elements being mounted at each side of a portion in which the hinge structure is mounted (Figs. 1-7 and page 3, lines 11-13, “the light emitter (LED 15)…can be provided on the first casing 11 side rather than the second casing 12 side”. Where only one LED is required by the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where, based on the hinge case being viewed from an outer face thereof, the one or more first light-emitting elements being mounted at each side of a portion in which the hinge structure is mounted with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that consideration for the location of the LED would require to know the properties of the light, materials and size of the hinge, so one side or another would be a mere deign consideration based on the desired illumination intensity, optical cover used, as well as the materials used and the size/type of device.  
Regarding claim 8, Shim and Yoshida disclose all the limitations of claim 7. 
Shim does not specifically disclose an optical cover mounted on the outer face of the hinge case and including translucent regions corresponding to the one or more first light-emitting elements,
wherein regions illuminated by the one or more first light-emitting elements on an inner face of the translucent region at least partially overlap each other.
Yoshida further discloses 
an optical cover mounted on the outer face of the hinge case (Fig. 2, par [0009], line 18, “notification lens 14”) and including translucent regions corresponding to the one or more first light-
where regions illuminated by the one or more first light-emitting elements on an inner face of the translucent region at least partially overlap each other (Fig. 2, par. [0009], lines 25-28, “for example, so that the visible light made incident from the LED 15 is easily diffused…” corresponding to scattered/overlapping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where an optical cover mounted on the outer face of the hinge case and including translucent regions corresponding to the one or more first light-emitting elements,
wherein regions illuminated by the one or more first light-emitting elements on an inner face of the translucent region at least partially overlap each other with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that at least the light of a LED would scatter around and overlap when traveling in the hollow portion of the doughnut-shaped lens.
Regarding claim 13, Shim and Yoshida disclose all the limitations of claim 7. Shim further discloses an accommodation recess formed in the outer face of the hinge case (Figs. 1-2, “display 111”, where the frames/plates where displays are placed contain at least a recess to receive the screen); and a flexible printed circuit board at least partially disposed in the accommodation recess (Figs. 1-2, “display 111”, where the device is covered by all the display; therefore, the PCB of the electronic device will be placed on part of the frame (recess)),
 where the one or more first light-emitting elements are mounted on the flexible printed circuit board (Figs. 1-2, “display 111”, where LEDs for the display or indicators are placed on the devices PCBs).
Regarding claim 14, Shim and Yoshida disclose all the limitations of claim 1. 
Shim does not specifically disclose where a plurality of first light-emitting elements are arranged in a longitudinal direction of the hinge case.
Yoshida further discloses where a plurality of first light-emitting elements are arranged in a longitudinal direction of the hinge case (Figs. 1-7 and page 3, lines 11-13, “the light emitter (LED 15)…can be provided on the first casing 11 side rather than the second casing 12 side”).

Regarding claim 17, Shim and Yoshida disclose all the limitations of claim 16. 
Shim does not specifically disclose where the translucent region is exposed to outside of the electronic device at least at the second position.
Yoshida further discloses where the translucent region is exposed to outside of the electronic device at least at the second position (Fig. 1, par. [0009], lines 14-16, “even if the first housing 11 and the second housing 12 are folded, any part of the hinge part 13, that is, any part of the incoming notification lens 14 can be always viewed from any direction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where the translucent region is exposed to outside of the electronic device at least at the second position with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that “As a result, when an incoming call is present in the folding portable communication device…the incoming call notification lens 14 can be illuminated, and the user can visually confirm the incoming call by visual observation” (Yoshida, page 2, lines 31-42).
Regarding claim 18, Shim and Yoshida disclose all the limitations of claim 16. 
Shim does not specifically disclose where at the first position, the translucent region is exposed to outside of the electronic device between another face of the first housing structure and another face of the second housing structure.
Yoshida further discloses where at the first position (open position), the translucent region is exposed to outside of the electronic device between another face of the first housing structure and another face of the second housing structure (please see figures 2-3 and 5, where the translucent region is exposed to outside of the electronic device  from both faces of both the “first housing 11” and “second housing 12”).

Regarding claim 19, Shim and Yoshida disclose all the limitations of claim 16. 
Shim does not specifically disclose where the one or more first light-emitting elements are arranged on the outer face of the hinge case, and where a plurality of regions illuminated by the one or more first light-emitting elements on an inner face of the translucent region at least partially overlap each other.
Yoshida further discloses
where the one or more first light-emitting elements are arranged on the outer face of the hinge case (figs 2-3, par. [0009], lines 21-23, “light emitting device…inside a coupling part of the hinge part 13 and the second housing 12…”), and
where a plurality of regions illuminated by the one or more first light-emitting elements on an inner face of the translucent region at least partially overlap each other (Fig. 2, par. [0009], lines 25-28, “for example, so that the visible light made incident from the LED 15 is easily diffused…” corresponding to scattered/overlapping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where the one or more first light-emitting elements are arranged on the outer face of the hinge case, and where a plurality of regions illuminated by the one or more first light-emitting elements on an inner face of the translucent region at least partially overlap each other with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that at least the light of a LED would scatter around and overlap when traveling in the hollow portion of the doughnut-shaped lens.

Shim does not specifically disclose where at least one pair of one or more first light-emitting elements are mounted on the outer face of the hinge case, and where the at least one pair of the one or more first light-emitting elements are aligned in a longitudinal direction of the hinge case with a portion in which the hinge structure being mountingly interposed therebetween.
Yoshida further discloses where 
at least one pair of one or more first light-emitting elements are mounted on the outer face of the hinge case (figs 2-3, par. [0009], lines 21-23, “light emitting device…inside a coupling part of the hinge part 13 and the second housing 12…” This limitation is unclear – one pair, one LED?), and
where the at least one pair of the one or more first light-emitting elements are aligned in a longitudinal direction of the hinge case (Fig. 2, “LED 15” aligned in a longitudinal direction of the hinge. This limitation is unclear – one pair, one LED?) with a portion in which the hinge structure being mountingly interposed therebetween (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where at least one pair of one or more first light-emitting elements are mounted on the outer face of the hinge case, and where the at least one pair of the one or more first light-emitting elements are aligned in a longitudinal direction of the hinge case with a portion in which the hinge structure being mountingly interposed therebetween with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that the location/arrangements of the LEDs constitute a mere design consideration.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of  Yoshida and further in view of  KR1020060008624 (hereinafter, LG Electronics). 
Regarding claim 9, Shim and Yoshida disclose all the limitations of claim 7. 
Shim does not specifically disclose an optical cover mounted on the outer face of the hinge case and including a translucent region corresponding to the one or more first light-emitting elements; and

Yoshida further discloses an optical cover mounted on the outer face of the hinge case (Fig. 2, par [0009], line 18, “notification lens 14”) and including a translucent region corresponding to the one or more first light-emitting elements (Fig. 2, par. [0009], lines 23-25,  “The incoming notification lens 14…can be a member such as a milky-white translucent plastic…May be a synthetic resin, glass, or the like that allows visible light to pass therethrough” and “…the visible light made incident from the LED 15 is easily diffused…”); and
at least one light guide disposed between the hinge case and the optical cover at a position corresponding to the portion in which the hinge structure is mounted, and aligned between the one or more first light-emitting elements (Fig. 2, please see fig. 2, where the exterior wall of hinge 13 and the optical lens 14 form a circular wave guide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings an optical cover mounted on the outer face of the hinge case and including a translucent region corresponding to the one or more first light-emitting elements; and at least one light guide disposed between the hinge case and the optical cover at a position corresponding to the portion in which the hinge structure is mounted, and aligned between the one or more first light-emitting elements with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that providing a protective cover for the LED’s and extra layer of protection would ensure a long durability of the LEDs as well as a means to diffuse the light of the LEDs to a larger surface. Also, a waveguide would provide the best light propagation; thus, better and more intense illumination.
Although the exterior wall of hinge 13 and the optical lens 14 disclosed by Yoshida can act as a waveguide, in related art concerning an indicator of mobile telecommunication terminal, LG Electronics explicitly discloses a waveguide (Fig. 2 and page 2, lines 25-26, “plurality of light guide plates [ “130, B, C, D, E]”).

Regarding claim 10, Shim, Yoshida and LG Electronics disclose all the limitations of claim 9.
	Shim does not specifically disclose one or more second light-emitting elements mounted on the outer face of the hinge case and configured to cause light to enter the light guide.
	Yoshida discloses one or more [second] light-emitting elements mounted on the outer face of the hinge case  (figs 2-3, par. [0009], lines 21-23, “light emitting device…inside a coupling part of the hinge part 13 and the second housing 12…”) and configured to cause light to enter the light guide (figs 2-3, light device found at the edge of the hinge entering the hollow doughnut-shape “waveguide”, where the number of lights used is a mere design consideration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings about  one or more [second] light-emitting elements mounted on the outer face of the hinge case and configured to cause light to enter the light guide with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that one or more second light-emitting elements mounted on the outer face of the hinge case and configured to cause light to enter the light guide   as well as light propagation to longer distances from the light source. Also, the number of LED’s constitute a mere design consideration. 
Regarding claim 11, Shim, Yoshida and LG Electronics disclose all the limitations of claim 10. 
Shim does not specifically disclose where the one or more second light-emitting elements include a side-emitting-type light-emitting diode.
Yoshida discloses where the one or more second light-emitting elements include a side-emitting-type light-emitting diode (Figs. 1-7 and page 3, lines 11-13, “the light emitter (LED 15)…”, where side-type LEDs are used for backlights, light indicators and displays among others).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where the one or more second light-emitting elements include a 
Regarding claim 12, Shim, Yoshida and LG Electronics disclose all the limitations of claim 9. 
Shim does not specifically disclose where the light guide includes at least one of a reflective layer or a diffuse reflection pattern.
Yoshida further discloses where the light guide includes at least one of a reflective layer or a diffuse reflection pattern (par. [0009], lines 39-42, “lens 17 has irregularities in order to facilitate diffusion of light from an LED 15…” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yoshida’s teachings where the light guide includes at least one of a reflective layer or a diffuse reflection pattern with the portable terminal hinge structure disclosed by Shim because one of ordinary skill in the art would have recognized that reflection and diffusion are well-recognized properties of light that create different patterns. Where in reflection, the angle of reflection is identical to the incident angle and in diffusion, the light is scattered in all directions (many different angles).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
03/11/2022



/ANKUR JAIN/Primary Examiner, Art Unit 2649